DETAILED ACTION
This Office Action is in response to Applicant’s application, 16/768,103, filed on May 29, 2020, in which claims 1 to 10 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings submitted on May 29, 2020 have been reviewed and accepted by the Examiner.
Information Disclosure Statement
The Information Disclosure Statement (IDS), filed on November 12, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosed therein has been considered by the Examiner.
Priority
Receipt is acknowledged of paper submitted under 35 U.S.C. 119(a)-(d) or under 35 U.S.C. 120, 121, 365(c), or 386(c) which has been placed of record in the file.
Notation
References to patents will be in the form of [C:L] where C is the column number and L is the line number.  References to pre-grant patent publications will be to the paragraph number in the form of [xxxx].
Claim Objections
Claim 2 is objected to because of the following informalities:  Claim 2 recites ‘shielding a part, in the bending area…’ at line 2 yet claim 1 also recites ‘shielding a part, in a bending area’.  It appears to Examiner that claim 2 should recite ‘shielding the . Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2015/0036300 (Park).

    PNG
    media_image1.png
    498
    865
    media_image1.png
    Greyscale
Regarding claim 8, Park discloses at annotated Figure 2 a display panel comprising a back film, 300/310 [0062], on a back surface of the display panel, as annotated and shown, wherein the back film is provided with a continuous pattern covering a display area, 117 [0037], the back film is excluded from, i.e. not provided with a pattern, a bending area, 115 [0062] as shown, the back film, 300/320 [0062], is provided as a continuous pattern in a non-display area 116 [0062] and the non-display area comprises a bending area, 115 [0062].
Regarding the subject matter “attaching a whole-face back film to a back surface of a display substrate, wherein the back film is provided with a continuous pattern covering a display area and a non-display area of the display substrate; shielding a part, in a bending area of the non-display area, of the back film by a first shielding part on a side, away from the display substrate, of the back film, and then irradiating the back film with ultraviolet light so as to adhere the back film excluding the part in the bending area to the display substrate; and removing the part, in the bending area of the non-display area, of the back film”, even though product-by-process claims are limited by and In re Thorpe, 777 F.2d 695, 698 (Fed. Cir. 1985).  The structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product. In re Garnero, 412 F.2d 276, 279 (CCPA 1979).  Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802 (Fed. Cir. 1983). See MPEP 2113.
Here Park discloses a display panel comprising a back film in the display and non-display areas of the rear surface of display substrate and absent from a bending area on the rear surface of the display substrate.  Thus it appears to Examiner that Park teaches and suggests the product resulting from the steps of claim 1 albeit with a different process.  Accordingly, Applicant is invented to come forward with evidence to establish an unobvious difference between the structure of claim 8 produced by the method of claim 1 and the prior art.
Regarding claim 10 and referring to the discussion at claim 8 Park discloses a .
Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0108640 (Odaka).

    PNG
    media_image2.png
    628
    641
    media_image2.png
    Greyscale
Regarding claim 8, Odaka discloses at annotated Figure 2 a display module comprising a back film, 191/193 [0033-34], on a back surface, as annotated, of the display panel, as shown, wherein the back film, 191 [0033-34], is provided with a continuous pattern covering a display area, as annotated and shown, the back film is not provided with a pattern in a bending area, as annotated and shown, the back film, 193 [0033], is provided as a continuous pattern in a non-display area e.g. 140 [0031] and the non-display area comprises a bending area, as shown.
Regarding the subject matter “attaching a whole-face back film to a back surface of a display substrate, wherein the back film is provided with a continuous pattern covering a display area and a non-display area of the display substrate; shielding a part, in a bending area of the non-display area, of the back film by a first shielding part on a side, away from the display substrate, of the back film, and then irradiating the back film In re Thorpe, 777 F.2d 695, 698 (Fed. Cir. 1985).  The structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product. In re Garnero, 412 F.2d 276, 279 (CCPA 1979).  Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802 (Fed. Cir. 1983). See MPEP 2113.
Here Odaka discloses a display panel comprising a back film in the display and non-display areas of the rear surface of display substrate and absent from a bending area on the rear surface of the display substrate.  Thus it appears to Examiner that Park teaches and suggests the product resulting from the steps of claim 1 albeit with a different process.  Accordingly, Applicant is invented to come forward with evidence to 
Regarding claim 9 which depends upon claim 8, Odaka teaches and suggest the back film is made from an ultraviolet-curable material at [0033]. 
Further Examiner notes there is a recognized problem in the art, i.e. an adhesive for a back film material and further there are a finite number of choices of photo curable materials and an artisan could have tried each of these with a reasonable chance of success.  Accordingly, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to try the device of claim 8 wherein the back film is made from an ultraviolet-curable material, KSR International Co. v. Teleflex Inc., 550 U.S. 398, 421 (2007).
Regarding claim 10 and referring to the discussion at claim 8 Odaka discloses a display device, see abstract, comprising the display panel according to claim 8.
Allowable Subject Matter
Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1 the prior art fails to disclose a preparation method of a display panel, comprising:  attaching a whole-face back film to a back surface of a display substrate, wherein the back film is provided with a continuous pattern covering a display area and a non-display area of the display substrate;  shielding a part, in a bending area of the non-display area, of the back film by a first shielding part on a side, away from the display substrate, of the back film, and  then irradiating the back film with ultraviolet light so as to adhere the back film excluding the part in the bending area to the display substrate; and  removing the part, in the bending area of the non-display area, of the back film.
Claims 2-7 depend directly or indirectly on claim 1 and are allowable on that basis.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed on the notice of references cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joe Schoenholtz whose telephone number is (571)270-5475. The examiner can normally be reached M-Thur 7 AM to 7 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ms. Yara Green can be reached on (571) 272-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 



/J.E. Schoenholtz/Primary Examiner, Art Unit 2893